DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 8/30/2021 amended claims 1 and 10.  Applicants’ amendments overcome the objections to the specification and the 35 USC 112 rejection from the office action mailed 6/15/2021; therefore these issues are withdrawn.  Applicants’ amendments in light of their arguments addressed below are persuasive in overcoming the 35 USC 103 rejections over Meuler in view of He and Meuler in view of Peinemann from the office action mailed 6/15/2021; therefore these rejections are withdrawn.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the double patenting rejection from the office action mailed 6/15/2021; therefore this rejection is also withdrawn.  For the reasons discussed below claims 1-2, 4-5, 9-11 and 13-21 are allowed.  


Claims Allowed
3.	The following is an examiner’s statement of reasons for allowance:  
The closest prior art is Meuler Thesis 2009 which does not disclose the presence of the pentablock copolymers discussed therein for use in porous membranes.  The presence of an additive would not have been obvious to one of ordinary skill in the art at .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771